United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Cheektowaga, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2015
Issued: January 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 3, 2013 appellant, through her attorney, filed a timely appeal from a
July 31, 2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration. Because more than 180 days elapsed from July 31,
2012, the date of the most recent merit decision, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen her claim for
further merit review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 1, 2012 appellant, then a 48-year-old contact representative, filed a traumatic
injury claim (Form CA-1) alleging that on May 30, 2012, she twisted her back while moving
four chairs. She claimed a low back condition with sciatica.
In a report dated May 31, 2012, Dr. Braun diagnosed appellant with low back pain,
sciatic radiculitis, pain of the thoracic spine and myospasm. He listed a history that she was
trying to move her chair around another chair when she twisted and her mid and lower back no
longer supported her.
In an excuse slip dated June 12, 2012, a physician’s assistant noted that appellant would
be off work from May 30, 2012 until further notice.
In an attending physician’s report dated June 14, 2012, Dr. Zair Fiskin, an orthopedic
surgeon, stated that appellant reinjured her back on May 30, 2012. He checked a box indicating
that her condition was caused or aggravated by employment activity, explaining that the incident
of May 30, 2012 had aggravated a previous condition.
In an e-mail dated June 21, 2012, the employing establishment noted that appellant had
back surgery on May 15, 2012 to treat a nonwork-related injury of January 3, 2012. It advised
that May 30, 2012 reflected the alleged date of reinjury.
By letter dated June 29, 2012, appellant noted that she had a chair as reasonable
accommodation that she used at work. She needed to move another person’s chair to put hers
into place. While moving chairs to make room for her own, appellant twisted her back and felt
something pop. The incident occurred on May 30, 2012 between 3:45 p.m. and 4:00 p.m.
Appellant listed the physicians she had visited for treatment in the following days. She had a
similar condition of low back herniation and sciatica and included magnetic resonance imaging
(MRI) scan reports from 2011 and 2012.
In a report dated June 14, 2011, Dr. Stuart J. Rubin, a Board-certified radiologist,
obtained an MRI scan of appellant’s lumbar spine. He noted varying degrees of degenerative
disc disease at L4-5 and L5-S1; a moderate broad-based right foraminal and far lateral disc
protrusion at L4-5 with compression of the exiting right L4 nerve root; a small broad-based left
lateral recess disc protrusion at L5-S1 in close proximity to the left S1 nerve root; varying
degrees of bilateral facet joint osteoarthritis at L3-4, L4-5 and L5-S1; and a small broad-based
right paracentral disc protrusion at T12-L1.
In a report dated June 15, 2012, Dr. Krish Kartha, a Board-certified radiologist, examined
an MRI scan of appellant’s lumbar spine. He noted a prior left laminotomy at L5-S1, along with
a small left paracentral disc herniation and an effacement of the fat along the undersurface of the
exiting left L5 nerve root; annular tears and small right foraminal disc herniation at L4-5; a small
central to right paracentral disc herniation at T12-L1; and a moderate central disc herniation at
T11-12.
In a report dated June 12, 2012, Dr. Kevin G. Cleary, a Board-certified internist,
diagnosed back ache with sciatica. He noted that appellant had an L5-S1 discectomy on
2

May 15, 2012. On May 30, 2012 appellant was moving chairs when she developed pain of the
lower back at the site of surgery. Dr. Cleary stated that she was unable to return to work.
By decision dated July 31, 2012, OWCP denied appellant’s claim. It found that the
May 30, 2012 incident occurred but denied the claim as the medicl evidence did not sufficient
address causal relation.
By letter dated July 26, 2013, appellant, through her representative, requested
reconsideration of OWCP’s July 31, 2012 decision. She submitted records from Dr. Fishkin. On
June 6, 2013 Dr. Fishkin diagnosed a herniated nucleus pulposus at L4-S1 and C5-6. He noted
that appellant had a prior microdiscectomy at L5-S1. Based on appellant’s history and the results
of the diagnostic studies, it was Dr. Fishkin’s opinion that a motor vehicle accident was the
aggravating cause of her previous lumbar spinal conditions and the cause of her current
complaint of cervical pain.
In a surgical report dated June 11, 2013, Dr. Fishkin performed an anterior retro
peritoned surgery on appellant’s lumbar spine. He noted that she had a long history of low back
pain with radiation to the left lower extremity. Dr. Fishkin stated that appellant had a previous
miscrodiscectomy and was recovering well after surgery, until a motor vehicle incident had
aggravated her symptoms.
By decision dated July 31, 2013, OWCP declined appellant’s request for reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.2 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.3
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.4 The Board also has held that the submission of evidence which
does not address the particular issue involved does not constitute a basis for reopening a case.5
While the reopening of a case may be predicated solely on a legal premise not previously

2

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141, 146 (2007).

3

Id. at § 10.608(b); K.H., 59 ECAB 495, 499 (2008).

4

See Daniel Deparini, 44 ECAB 657, 659 (1993).

5

P.C., 58 ECAB 405, 412 (2007); Ronald A. Eldridge, 53 ECAB 218, 222 (2001); Alan G. Williams, 52 ECAB
180, 187 (2000).

3

considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.6
ANALYSIS
OWCP issued a July 31, 2012 decision denying appellant’s claim for compensation. On
July 26, 2013 appellant requested reconsideration of this decision.
The issue on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(3), requiring OWCP to reopen her case for review of the merits. In her July 26,
2012 request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law or advance a new and relevant legal argument not previously
considered.
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence. Appellant submitted two reports from Dr. Fishkin dated June 6 and 11, 2013. The
June 6, 2013 report of Dr. Fishkin addressed to Dr. Cleary diagnosed herniated nucleus pulposus
at L4-S1 and C5-6. Based on appellant’s history and the results of diagnostic studies, it was his
opinion that a motor vehicle incident was the aggravating cause of her previous lumbar spinal
conditions and the cause of her current complaint of cervical pain. In the June 11, 2013 surgical
report, Dr. Fishkin stated that appellant had a previous miscrodiscectomy and was recovering
well after surgery, until a motor vehicle incident had aggravated her symptoms.
The Board finds that the evidence submitted is not relevant to the July 31, 2012 denial of
appellant’s claim. The evidence from Dr. Fishkin failed to address the May 30, 2012 incident at
work in which appellant moved chairs. Rather, Dr. Fishkin attributed appellant’s lumbar and
cervical conditions and need for surgery on June 11, 2013 to a motor vehicle accident on an
unspecified date. The underlying issue in this case pertains to the causal relationship of
appellant’s low back condition to her federal employment. Dr. Fishkin did not mention the
incident at work. His reports are insufficient to warrant reopening the case for further merit
review, because they are not relevant to the underlying issue of causal relation.7
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her claim for
further merit review under section 8128.

6

Vincent Holmes, 53 ECAB 468, 472 (2002); Robert P. Mitchell, 52 ECAB 116, 119 (2000).

7

See J.P., 58 ECAB 289, 295 (2007); Freddie Mosley, 54 ECAB 255, 256-7 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the July 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

